DISMISS; and Opinion Filed June 20, 2016.




                                             Court of Appeals
                                                               S      In The


                                      Fifth District of Texas at Dallas
                                                           No. 05-15-00834-CV

                        JOHN BRIGGS, Appellant
                                 V.
     WASHINGTON FEDERAL F/K/A WASHINGTON FEDERAL SAVINGS, Appellee

                                  On Appeal from the 162nd Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. DC-14-08367

                                             MEMORANDUM OPINION
                                       Before Justices Francis, Fillmore, and Schenck
                                                Opinion by Justice Fillmore

           Pro se appellant John Briggs filed a brief in this appeal on October 9, 2015. The Court

sent a letter to appellant on October 27, 2015, and advised him that his brief did not satisfy the

requirements of rule 38 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38. The

Court’s letter to appellant listed multiple deficiencies with appellant’s brief. 1 The letter also

informed appellant that his appeal might be dismissed without further notice if he failed to file an


     1
        The Court’s letter advised appellant of the following deficiencies in his brief: it does not contain a complete list of all parties to the trial
court’s judgment with the names and addresses of all trial and appellate counsel, TEX. R. APP. P. 38.1(a); it does not contain a table of contents
with references to the pages of the brief, TEX. R. APP. P. 38.1(b); the table of contents does not indicate the subject matter of each issue or issues,
TEX. R. APP. P. 38.1(b); it does not contain an index of authorities arranged alphabetically and indicating the pages of the brief where the
authorities are cited, TEX. R. APP. P. 38.1(c); it does not contain a concise statement of the case, the course of proceedings, and the trial court’s
disposition of the case supported by record references, TEX. R. APP. P. 38.1(d); it does not concisely state all issues presented for review, TEX. R.
APP. P. 38.1(f); it does not contain a concise statement of the facts supported by record references, TEX. R. APP. P. 38.1(g); the argument does not
contain appropriate citations to authorities and to the record, TEX. R. APP. P. 38.1(i); it does not contain a short conclusion that clearly states the
nature of the relief sought, TEX. R. APP. P. 38.1(j) and it lacks an appendix containing the trial court’s judgment, the text of any rule, regulation,
ordinance, statute, constitutional provision or law other than case law on which the argument is based, and the text of any contract or other
document central to the argument, TEX. R. APP. P. 38.1(k)(A), (B), & (C). In the Court’s letter, we also noted the following additional
deficiencies in appellant’s brief under rule of appellate procedure 9: the text of the brief is not proper size and it does not contain a proper
certificate of service. See TEX. R. APP. P. 9(e)(2)(3).
amended brief complying with the rules of appellate procedure within ten days of October 27,

2015. On November 6, 2015, appellant filed a request for a ten-day extension of time in which

to file his amended brief in this Court. By order signed November 10, 2015, we granted

appellant the requested extension and ordered that he file an amended brief by November 16,

2015. However, appellant failed to file an amended brief.

       Although appellant is pro se, he is required to adhere to the rules of appellate procedure.

See Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010,

no pet.). “Our appellate rules contain specific requirements for briefing that require, among

other things, that an appellant provide a statement of facts, which includes references to the

record, and an argument that is clear and concise with appropriate citations to authorities and the

record.” Holz v. United States of Am. Corp., No. 05-13-01241-CV, 2014 WL 6555024, at *1

(Tex. App.—Dallas Oct. 23, 2014, no pet.) (mem. op.); see also See TEX. R. APP. P. 38.1(g), (i).

“Only when we are provided with proper briefing may we discharge our responsibility to review

the appeal and make a decision that disposes of the appeal.” Holz, 2014 WL 6555024, at *1.

We are not responsible for searching the record for facts that may be favorable to a party’s

position or for doing legal research to find authorities that might support a party’s position. See

Holz, 2014 WL 6555024, at *1; Bolling, 315 S.W.3d at 895. “If we did so, even for a pro se

litigant untrained in law, we would be abandoning our role as judges and become advocates for a

party.” Holz, 2014 WL 65555024, at *1. “If we conclude a brief complies with the Texas Rules

of Appellate Procedure, we submit the appeal for review and decision on the merits.” Id.

       While we do not adhere to any rigid rule about the form of the brief when determining

whether an appellant’s brief is deficient, we do “examine briefs for compliance with prescribed

briefing rules, including rule of appellate procedure 38.1.” Id.; see also TEX. R. APP. P. 38.1.

Here, appellant’s brief fails to comply with our briefing rules. Appellant’s brief does not

                                               –2–
concisely state all issues presented for review. See TEX. R. APP. P. 38.1(f). Further, it does not

contain a concise statement of the facts supported by record references. See id. at 38.1(g). The

argument in appellant’s brief does not contain appropriate citations to authorities and to the

record, see id. at 38.1(i), and his brief does not contain a short conclusion that clearly states the

nature of the relief sought, see id. at 38.1(j).

        We provided appellant an opportunity to cure the defects in his briefing, including an

extension of time in which to file an amended brief. However, appellant failed to file an

amended brief complying with our briefing rules. Accordingly, because appellant’s brief fails to

comply with the rules of appellate procedure, and he did not file an amended brief complying

with the rules of appellate procedure, we dismiss this appeal. See TEX. R. APP. P. 42.3(c).




                                                         /Robert M. Fillmore/
                                                         ROBERT M. FILLMORE
                                                         JUSTICE



150834F.P05




                                                   –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN BRIGGS, Appellant                                On Appeal from the 162nd Judicial District
                                                      Court, Dallas County, Texas,
No. 05-15-00834-CV         V.                         Trial Court Cause No. DC-14-08367.
                                                      Opinion delivered by Justice Fillmore,
WASHINGTON FEDERAL F/K/A                              Justices Francis and Schenck participating.
WASHINGTON FEDERAL SAVINGS,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Washington Federal f/k/a Washington Federal Savings
recover its costs of this appeal from appellant John Briggs.


Judgment entered this 20th day of June, 2016.




                                                –4–